Name: Commission Regulation (EEC) No 3548/85 of 16 December 1985 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  accounting;  economic policy
 Date Published: nan

 No L 338/ 16 Official Journal of the European Communities 17. 12. 85 COMMISSION REGULATION (EEC) No 3548/85 of 16 December 1985 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings For the 1986 accounting year  a period of 12 consecutive months beginning between 1 January and 1 July 1986  and for subsequent accounting years, the threshold of economic size as referred to in Article 4 of Regulation No 79/65/EEC shall be as follows, in ESU as defined in Annex III to Commission Decision 85/377/EEC (') :  for the Netherlands :  for Belgium :  for Germany :  for France :  for Luxembourg :  for Denmark :  for the United Kingdom (not including Northern Ireland) :  for Northern Ireland :  for Ireland :  for Italy :  for Greece :  for Spain :  for Portugal : 16 ESU, 12 ESU, 8 ESU, 8 ESU, 8 ESU, 8 ESU, 8 ESU, 4 ESU, 2 ESU, 2 ESU, 2 ESU, 2 ESU, 1 ESU, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 396 thereof, Whereas Article 2 of Commission Regulation (EEC) No 1859/82 ('), as last amended by Regulation (EEC) No 3122/85 (2), fixes the threshold for the economic size of returning holdings applicable as from the 1982 account ­ ing year ; whereas this threshold was fixed in European size units (ESU) ; whereas the ESU was defined in Annex III to Commission Decision 78 /463/EEC (3) ; whereas this definition of the ESU was adapted by Commission Decision 85/377/EEC (4) in order to take into account agro-economic developments ; whereas this new defini ­ tion is applicable as from 1985 ; whereas the thresholds of economic size to be applied with effect from the 1986 accounting year should therefore be adapted in the light of the new definition of the ESU ; Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 2 of Regulation (EEC) No 1859/82 : (  ) OJ No L 220 , 17 . 8 . 1985, p. 1 .' Article 2 This Regulation shall enter into force on 1 January 1986 . It shall apply from the 1986 accounting year. In the case of Spain and Portugal, however, this Regula ­ tion shall apply from 1 January 1986, subject to the entry into force of the Treaty of Accession . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 205, 13 . 7 . 1982, p. 5 . 0 OJ No L 297, 9 . 11 . 1985, p. 12 . (3) OJ No L 148 , 5 . 6 . 1978 , p. 1 . 4) OJ No L 220, 17 . 8 . 1985, p. 1 .